UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):February 4, 2014 HNI Corporation (Exact Name of Registrant as Specified in Charter) Iowa 1-14225 42-0617510 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 408 East Second Street, P.O. Box 1109, Muscatine, Iowa52761-0071 (Address of Principal Executive Offices, Including Zip Code) Registrant’s telephone number, including area code:(563) 272-7400 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2.): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 — Financial Information Item 2.02 Results of Operations and Financial Condition. On February 4, 2014, HNI Corporation (the "Corporation") issued a press release announcing its financial results for fourth quarter and fiscal year-ended December 28, 2013.A copy of the press release is attached hereto as Exhibit 99.1. The information in this Current Report on Form 8-K and the attached Exhibit shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Section 9 — Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. Exhibit No.Description 99.1 Text of press release dated February 4, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HNI CORPORATION Date: February 4, 2014 By /s/ Kurt A. Tjaden Kurt A. Tjaden Vice President and Chief Financial Officer Exhibit Index Exhibit No.Description Text of press release dated February 4, 2014.
